Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 1 of 27 PageID #: 72




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

JOHN KEITH HEBERT, ET AL.                     CIVIL ACTION NO. 6:21-cv-00545

VERSUS                                        JUDGE SUMMERHAYS

UNITED STATES OF AMERICA,                     MAGISTRATE JUDGE HANNA
ET AL.

                           MEMORANDUM RULING

      Plaintiffs John Keith Hebert and International Defense Corporation,

proceeding pro se and in forma pauperis, filed a lengthy complaint against several

defendants. The complaint was screened under 28 U.S.C. § 1915(e)(2)(B) to

determine whether the action is frivolous, malicious, or fails to state a claim upon

which relief may be granted. This Court also undertook a sua sponte review of the

court’s subject-matter jurisdiction over this action and its personal jurisdiction over

the defendants. For the following reasons, counsel shall enroll for International

Defense Corporation and the plaintiffs shall file an amended complaint not later than

May 15, 2021.

                                    Background

      The plaintiffs alleged that John Keith Hebert is the president of International

Defense Corporation. They alleged that Mr. Hebert and his company entered into

an independent contractor service agreement with certain defendants and entered

into an independent subcontractor service agreement with the United States Central
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 2 of 27 PageID #: 73




Intelligence Agency (“CIA”). The plaintiffs alleged that, under both contracts, they

provided private security services in Afghanistan. The plaintiffs alleged that several

of the defendants failed to comply with the terms of the contracts by, among other

things, torturing Mr. Hebert in May 2014 while he was in Afghanistan, allegedly

because he was a whistleblower concerning criminal activity. The allegations set

forth in the complaint are rambling and disjointed, and the alleged torture seems to

have taken the form of trying to prevent Mr. Hebert from continuing to work in

Afghanistan and denying him permission to drive while he was working there.

      The plaintiffs alleged that Mr. Hebert treated with a psychologist while in

Afghanistan and was diagnosed with unspecified anxiety disorder. They alleged that

he continued to treat with mental health professionals after he returned home to Las

Vegas.   The plaintiffs alleged that members of the North Las Vegas Police

Department and the CIA office in Las Vegas assaulted Mr. Hebert with deadly

weapons when he returned home from Afghanistan in October 2015, and they

alleged that he was also assaulted by some of his neighbors.

      The plaintiffs alleged that Mr. Hebert sought compensation under the Defense

Base Act for the injuries he sustained due to being tortured in Afghanistan. He was

allegedly represented in that proceeding by attorney William David Turley of the

Turley Law Firm. In February 2018, Administrative Law Judge Jennifer Gee in San

Francisco allegedly denied Mr. Hebert’s claim.

                                          2
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 3 of 27 PageID #: 74




       The plaintiffs claim that Mr. Hebert’s health and finances were negatively

impacted by his being tortured in Afghanistan. In this lawsuit, they sued twenty-

five defendants and asserted a variety of claims.

                                     Law and Analysis

A.     Pro Se Status

       A pro se litigant’s pleadings are construed liberally1 and held to “less stringent

standards than formal pleadings drafted by lawyers.”2 However, a pro se “plaintiff

must prove, by a preponderance of the evidence, that the court has jurisdiction based

on the complaint and evidence.”3 Furthermore, a pro se plaintiff must also abide by

the rules that govern federal courts4 and properly plead sufficient facts that, when

liberally construed, state a plausible claim to relief.5 A court may dismiss a

plaintiff’s claims on its own motion under Federal Rule of Civil Procedure 12(b)(6)

for failure to state a claim so long as the plaintiff has notice of the court’s intention




1
        Mendoza-Tarango v. Flores, 982 F.3d 395, 399 (5th Cir. 2020); Nerren v. Livingston Police
Dept., 86 F.3d 469, 472 (5th Cir. 1996).
2
      Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (quoting Miller v.
Stanmore, 636 F.2d 986, 988 (5th Cir. 1981)).
3
       Dos Santos v. Belmere Ltd. Partnership, 516 Fed. App’x 401, 402-03 (5th Cir. 2013).
4
       E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014) (citing Frazier v. Wells Fargo
Bank, N.A., 541 Fed. App’x 419, 421 (5th Cir. 2013)).
5
       See Frazier v. Wells Fargo Bank, N.A., 541 Fed. App’x at 421-22.

                                                3
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 4 of 27 PageID #: 75




to do so and an opportunity to respond.6 However, a court should generally allow a

pro se plaintiff an opportunity to amend his complaint before dismissing it for failure

to state a claim.7

B.     International Defense Corporation Must Retain Counsel

       The statute governing appearances in federal court8 has been interpreted to

mean that fictional legal persons such as corporations and partnerships cannot appear

for themselves personally; instead, they must be represented by legal counsel.9 The

same rule applies to limited liability companies10 and trusts.11 Thus, a corporation

can enter an appearance in a federal district court only through an attorney admitted

to practice before the court.12 This is true even when the person seeking to represent




6
        See Carroll v. Fort James Corp., 470 F.3d 1171, 1177 (5th Cir. 2006) (citing Bazrowx v.
Scott, 136 F.3d 1053, 1054 (5th Cir. 1998)).
7
       Bazrowx v. Scott, 136 F.3d at 1054.
8
       28 U.S.C. § 1654.
9
       Memon v. Allied Domecq QSR, 385 F.3d 871, 873 (5th Cir. 2004) (citing Rowland v.
California Men's Colony, 506 U.S. 194, 202 (1993)).
10
       See, e.g., JLM Sartor, Inc. v. CGN Energy Louisiana I, LLC, No. 15-2464, 2018 WL
3546236, at *1 (W.D. La. July 20, 2018); Citicorp Vendor Finance, Inc. v. Smile-Brite Family
Dental, L.L.C., No. 06-1205, 2007 WL 594903, at *1 (W.D. La. Feb. 20, 2007).
11
       United States v. Trowbridge, 251 F.3d 157 (5th Cir. 2001) (per curiam) (citing Rowland v.
California Men's Colony, 506 U.S. at 202).
12
       Southwest Express Co., Inc. v. I.C.C., 670 F.2d 53, 56 (5th Cir. 1982).

                                                4
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 5 of 27 PageID #: 76




the corporation is its president and major stockholder.13 Therefore, International

must be represented by counsel in order to proceed with this lawsuit.

       When a corporation appears in court without counsel, the court is required to

warn the corporation that it must obtain counsel and afford it the opportunity to cure

this defect before striking its pleadings.14 Accordingly, International will be ordered

to obtain counsel. International’s failure to comply with this order will result in the

dismissal of International’s claims.

C.     Subject-Matter Jurisdiction

       Federal district courts are courts of limited jurisdiction, possessing only the

power authorized by the Constitution and by statute.15 Federal courts have subject-

matter jurisdiction only over civil actions presenting a federal question16 and those

in which the amount in controversy exceeds $75,000 exclusive of interest and costs

and the parties are citizens of different states.17 A suit is presumed to lie outside a

federal court's jurisdiction until the party invoking federal-court jurisdiction




13
       In re K.M.A., Inc., 652 F.2d 398, 399 (5th Cir. 1981).
14
       Memon v. Allied Domecq QSR, 385 F.3d at 874-75.
15
        See, e.g., Griffin v. Lee, 621 F.3d 380, 388 (5th Cir. 2010) (quoting Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).
16
       28 U.S.C. § 1331.
17
       28 U.S.C. § 1332.

                                                5
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 6 of 27 PageID #: 77




establishes otherwise.18 Absent subject-matter jurisdiction, a federal court has no

power to adjudicate claims.19

       “Federal courts, both trial and appellate, have a continuing obligation to

examine the basis for their jurisdiction. The issue may be raised by parties, or by

the court sua sponte, at any time.”20 “If the court determines. . . that it lacks subject-

matter jurisdiction, the court must dismiss the action.”21 A district court may dismiss

a case for lack of subject-matter jurisdiction on the basis of the complaint alone.22

       The party asserting federal jurisdiction has the burden of proving its existence

by a preponderance of the evidence.23 Accordingly, the plaintiffs must bear that

burden in this case.

       The plaintiffs alleged that the court has subject-matter jurisdiction because

their claims arise under federal law. “A suit arises under the Constitution and laws

of the United States only when the plaintiff's statement of his own cause of action


18
        Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001) (citing Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. at 377).
19
       Stockman v. Federal Election Comm'n, 138 F.3d 144, 151 (5th Cir. 1998); Veldhoen v.
United States Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994).
20
      MCG, Inc. v. Great Western Energy Corp., 896 F.2d 170, 173 (5th Cir. 1990). See, also,
Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).
21
       Fed. R. Civ. P. 12(h)(3).
22
       St. Tammany Parish v. FEMA, 556 F.3d 307, 315 (5th Cir. 2009); Williamson v. Tucker,
645 F.2d 404, 413 (5th Cir. 1981).
23
       New Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 327 (5th Cir. 2008).

                                                6
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 7 of 27 PageID #: 78




shows that it is based upon those laws or that Constitution.” 24 “The presence or

absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint

rule,’ which provides that federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff's properly pleaded complaint.”25 In other words,

federal-question jurisdiction “exists when ‘a well-pleaded complaint establishes

either that federal law creates the cause of action or that the plaintiff's right to relief

necessarily depends on resolution of a substantial question of federal law.’”26

Generally, a suit arises under federal law for purposes of establishing federal-

question jurisdiction if there appears on the face of the complaint some substantial,

disputed question of federal law.27 A pro se complaint must comply with the well-

pleaded complaint rule.28



24
       Hoskins v. Bekins Van Lines, 343 F.3d 769, 772 (5th Cir. 2003) (quoting Louisville &
Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908)).
25
       Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). See, also, Elam v. Kansas City S.
Ry. Co., 635 F.3d 796, 803 (5th Cir. 2011).
26
       Borden v. Allstate Ins. Co., 589 F.3d 168, 172 (5th Cir. 2009) (quoting Franchise Tax Bd.
v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983)).
27
       Carpenter v. Wichita Falls Independent School Dist., 44 F.3d 362, 366 (5th Cir. 1995).
28
       See, e.g., Vela v. Manning, 469 Fed. App’x 319, 321 (5th Cir. 2012); Lai v. Guller, No.
3:18-CV-1121-B-BK, 2018 WL 6174220, at *2 (N.D. Tex. Nov. 7, 2018), report and
recommendation adopted, 2018 WL 6172063 (N.D. Tex. Nov. 26, 2018); McGee v. McGee, No.
18-cv-0807, 2018 WL 3342060, at *2 (W.D. La. June 21, 2018), report and recommendation
adopted 2018 WL 3341793 (W.D. La. July 6, 2018); Allsbrook v. Osbourn, No. 18-cv-0330, 2018
WL 3041195, at *2 (W.D. La. Mar. 29, 2018), report and recommendation adopted, 2018 WL
3040018 (W.D. La. June 19, 2018).

                                               7
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 8 of 27 PageID #: 79




       In their complaint, the plaintiffs expressly alleged that the court has subject-

matter jurisdiction based on a federal question arising under (1) statutes addressing

treason, sedition, and subversive activities, 18 U.S.C. §§ 2381-2391; (2) the

Communist Control Law and legislative findings of fact and declarations of

necessity, 50 U.S.C. §§ 841-844; (3) the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968; (4) statutes addressing civil

rights violations, 42 U.S.C. §§ 1985 and 1986; and (5) Law of War § 18.16, which

addresses compensation for violations of the law of war. But none of these is a valid

source of subject-matter jurisdiction in this case.

1.     The Treason and Sedition Claim

       The plaintiffs claim that the defendants engaged in treasonous and seditious

conduct in violation of 18 U.S.C. §§ 2381-2391. These are criminal statutes.

Criminal statutes generally do not create a private right of action; therefore, there

must be a statutory basis for a private right of action to exist under a criminal

statute.29 Further, a private citizen has no constitutional right to have someone

criminally prosecuted.30 “[D]ecisions whether to prosecute or file criminal charges

are generally within the prosecutor's discretion, and, as a private citizen, [a plaintiff]


29
       See Ali v. Shabazz, 8 F.3d 22, 22 (5th Cir. 1993) (per curiam) (unpublished).
30
       Oliver v. Collins, 914 F.2d 56, 60 (5th Cir. 1990). See, also, Leeke v. Timmerman, 454 U.S.
83, 85-86 (1981); Pierre v. Guidry, 75 Fed. App'x 300, 300 (5th Cir. 2003) (per curiam)
(unpublished).

                                                8
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 9 of 27 PageID #: 80




has no standing to institute a federal criminal prosecution and no power to enforce a

criminal statute.”31 More particularly, there is no private right of action regarding

treason claims nor can a private individual cause a treason prosecution.32 Therefore,

these claims do not support the exercise of federal question jurisdiction.

2.       The Communist Control Law Claim

         The plaintiffs’ complaint attempts to assert a claim under Communist control

legislation, 50 U.S.C. § 841, et seq., which states that a person who knowingly and

willfully becomes a member of the Communist Party is subject to the Internal

Security Act of 1950, 8 U.S.C. § 156. The Internal Security Act has to do with the

deportation of aliens.33 The plaintiffs did not identify any statutory provision

creating a private right of action related to these statutes nor did they identify any

aliens who might be subject to deportation. Therefore, the plaintiffs’ citation to these

statutes does not support the exercise of federal question jurisdiction.




31
         Gill v. Texas, 153 Fed. App'x 261, 262 (5th Cir. 2005) (unpublished).
32
         Yazdi v. Mowad, No. EP-11-CV-016-DB, 2011 WL 13208860, at *8 (W.D. Tex. July 11,
2011).
33
       Fernandez-Vargas v. Gonzales, 548 U.S. 30, 34 (2006); Carlson v. Landon, 342 U.S. 524,
528 n. 5 (1952).

                                                 9
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 10 of 27 PageID #: 81




 3.     The RICO Claim

        The Racketeering Influenced Corrupt Organizations Act (“RICO”) has both

 criminal and civil components.34 “RICO affords a private right of action only to a

 plaintiff who can show that he or she has been injured ‘by reason of’ a violation of

 RICO's criminal prohibitions.”35           A civil RICO claim requires proof of three

 elements: “(1) a person who engages in (2) a pattern of racketeering activity, (3)

 connected to the acquisition, establishment, conduct, or control of an enterprise.”36

 Furthermore, a pattern of racketeering activity consists of two or more predicate

 criminal acts that are (1) related and (2) amount to or pose a threat of continued

 criminal activity.37

        Governmental entities are not capable of forming a criminal enterprise.38

 “[E]very court to address the issue has found that the Federal Government and its

 employees are immune from suit under the civil RICO statute.”39 Furthermore, the


 34
        H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 253 (1989); United States v. Vasquez, 899 F.3d
 363, 373 n.6 (5th Cir. 2018).
 35
        Torres v. S.G.E. Mgmt., L.L.C., 838 F.3d 629, 636 (5th Cir. 2016) (citing 18 U.S.C. §
 1964(c)).
 36
        Abraham v. Singh, 480 F.3d 351, 355 (5th Cir. 2007).
 37
         St. Germain v. Howard, 556 F.3d 261, 263 (5th Cir. 2009) (citing Abraham v. Singh, 480
 F.3d at 355).
 38
        Andrade v. Chojnacki, 65 F. Supp. 2d 431, 449 (W.D. Tex. 1999).
 39
         See McLean v. Obama, No. 15-8, 2015 WL 3966426, at *2 (E.D. La. June 30, 2015)
 (collecting cases).

                                                 10
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 11 of 27 PageID #: 82




 Fifth Circuit has rejected the idea that a federal agency can be sued under the RICO

 statute.40 Accordingly, the plaintiffs cannot establish a RICO claim involving any

 of the governmental entities named as defendants in the lawsuit, and their complaint

 contains insufficient allegations to support a conclusion that any of the individuals

 named in the suit were involved in racketeering activity. The plaintiffs have not

 established that their RICO allegations provide a basis for the exercise of subject-

 matter jurisdiction.

 4.     The Civil Rights Claims under 42 U.S.C. §§ 1985 and 1986

        The plaintiffs alleged that the defendants conspired to harm them, violating

 42 U.S.C. § 1986. A person is liable under 42 U.S.C. § 1986 if he neglects or refuses

 to prevent the commission of an action prohibited by Section 1985. Consequently,

 “a § 1986 cause of action is dependent on a claimant's successful pleading of a §

 1985 claim first.”41 Section 1985 prohibits conspiracy to (1) prevent an official from

 carrying out his or her lawful duties; (2) interfere with a federal court proceeding or

 with a state court proceeding for the purpose of denying a citizen equal protection

 of law; or (3) deprive a person or class of persons of equal protection of law. A

 person seeking to assert a claim under 42 U.S.C. § 1985 must plead operative facts


 40
        McNeily v. United States, 6 F.3d 343, 350 (5th Cir. 1993) (citing Berger v. Pierce, 933 F.2d
 393, 397 (6th Cir. 1991) (“there can be no RICO claim against the federal government.”)).
 41
        Beckwith v. City of Houston, 790 Fed. App'x 568, 576 (5th Cir. 2019), cert. denied 140 S.
 Ct. 1127 (2020) (citing Hamilton v. Chaffin, 506 F.2d 904, 914 (5th Cir. 1975)).

                                                 11
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 12 of 27 PageID #: 83




 upon which the claim is based; conclusory and bald allegations are inadequate.42 In

 this case, however, the plaintiffs’ complaint does not contain factual allegations

 sufficient to support a claim under this statute.

        First, the plaintiffs did not allege that they were officials who were prevented

 from carrying out their duties under Section 1985(a). Therefore, they have not stated

 a Section 1985(a) claim. Second, a claim under either Section 1985(2) or Section

 1985(3) must allege facts demonstrating that there was some racial or class-based,

 invidiously discriminatory animus behind the alleged conspirators’ actions.43 But

 there are no allegations that the defendants’ actions were motivated by Mr. Hebert’s

 membership in any particular race or class. Therefore, there is no factual basis for a

 claim under Section 1985(2) or 1985(3).

        Because there is no factual basis in the complaint for a Section 1985 claim,

 this purported claim does not support the exercise of federal-question jurisdiction.

 5.     The Law of War Claims

        The plaintiffs claim that the defendants violated the law of war, and they seek

 compensation for those violations, specifically referencing Law of War Section



 42
        Holdiness v. Stroud, 808 F.2d 417, 424 (5th Cir. 1987).
 43
         Bryant v. Military Department of Mississippi, 597 F.3d 678, 687 (5th Cir. 2010), cert.
 denied, 562 U.S. 893 (2010) (regarding Section 1985(2) claims); Cantu v. Moody, 933 F.3d 414,
 419 (5th Cir. 2019), cert. denied, 141 S. Ct. 112 (2020) (regarding Section 1985(3) claims). See,
 also, Holdiness v. Stroud, 808 F.2d at 424.

                                                12
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 13 of 27 PageID #: 84




 18.16 in the complaint. The Department of Defense publishes a document styled

 “Department of Defense Law of War Manual.”44 Section 1.1.1 states, in pertinent

 part, that “[t]his manual is not intended to, and does not, create any right or benefit,

 substantive or procedural, enforceable at law or in equity against the United States,

 its departments, agencies, or other entities, its officers or employees, or any other

 person.” Section 18.16 of that document is titled “Compensation for Violations of

 the Law of War.” It states that violations of the law of war might make a State liable

 to another State for compensation but further says that “[c]ustomary international

 law and the 1949 Geneva Conventions do not provide a private right for individuals

 to claim compensation directly from a State; rather, such claims are made by other

 States.” A clarifying footnote states that individual men and women have no right

 to claim compensation under the Geneva Conventions.

       The plaintiffs did not establish that a private citizen has the right to seek

 redress in federal court for violations of the law of war. Therefore, they did not

 establish that they have standing to bring this lawsuit or that the court has jurisdiction

 over their law-of-war claim.




 44
         Department of Defense Law of War Manual, June 2015 (Updated December 2016),
 https://dod.defense.gov/Portals/1/Documents/pubs/DoD%20Law%20of%20War%20Manual%20
 -%20June%202015%20Updated%20Dec%202016.pdf?ver=2016-12-13-172036-190 (last visited
 Mar. 24, 2021).

                                            13
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 14 of 27 PageID #: 85




 6.     Summary of Findings Regarding Subject-Matter Jurisdiction

        The plaintiffs alleged five bases for federal-question jurisdiction, none of

 which actually confer subject-matter jurisdiction on the court. However, this Court

 will allow the plaintiffs an opportunity to amend their complaint to state a valid

 jurisdictional basis for their lawsuit.

 D.     Personal Jurisdiction

        Personal jurisdiction is an essential element of the jurisdiction of a district

 court, without which it is powerless to proceed to an adjudication.45 Because a

 judgment entered without personal jurisdiction is void, the court may raise the issue

 of personal jurisdiction sua sponte46 so long as the defendant has not waived the

 issue. In this case, the defendants have not yet been served; consequently, the issue

 has not been waived. A plaintiff bears the burden of establishing a trial court’s

 personal jurisdiction over each nonresident defendant.47 The plaintiff need only

 establish a prima facie case of personal jurisdiction; proof by a preponderance of the

 evidence is not required.48 When considering personal jurisdiction, the Court must




 45
        Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584(1999).
 46
        System Pipe & Supply, Inc. v. M/V Viktor Kurnatovskiy, 242 F.3d 322, 324 (5th Cir. 2001)
 47
        Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985).
 48
       Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 211 (5th Cir. 1999); Jones v. Petty-Ray
 Geophysical, Geosource, Inc., 954 F.2d 1061, 1067 (5th Cir. 1992).

                                              14
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 15 of 27 PageID #: 86




 accept the plaintiffs “uncontroverted allegations, and resolve in [his] favor all

 conflicts between the facts contained in the parties' affidavits and other

 documentation.”49

        “Absent a federal statute that provides for more expansive personal

 jurisdiction, the personal jurisdiction of a federal district court is coterminous with

 that of a court of general jurisdiction of the state in which the district court sits.” 50

 Personal jurisdiction over a non-resident defendant is determined by the state's long-

 arm statute and the due process clause.51 Because Louisiana's long-arm statute

 extends to the limits of the due process clause of the Fourteenth Amendment, the

 inquiry is whether subjecting a defendant to personal jurisdiction in Louisiana would

 offend due process.52 Due process is not offended if the defendant has “certain

 minimum contacts with [the forum] such that the maintenance of the suit does not

 offend traditional notions of fair play and substantial justice.”53




 49
        Alpine View Co. Ltd. v. Atlas Copco AB, 205 F.3d 208, 215 (5th Cir. 2000).
 50
        Submersible Systems v. Perforadora Central, 249 F.3d 413, 418 (5th Cir.2001).
 51
        ICEE Distrib., Inc. v. J&J Snack Foods, 325 F.3d 586, 591 (5th Cir. 2003).
 52
         ICEE Distrib., Inc. v. J&J Snack Foods, 325 F.3d at 591 (5th Cir. 2003); Dickson Marine
 Inc. v. Panalpina, Inc., 179 F.3d 331, 336 (5th Cir. 1999).
 53
       Dickson Marine Inc. v. Panalpina, Inc., 179 F.3d at 336 (quoting Internat'l Shoe Co. v.
 Washington, 326 U.S. 310, 316 (1945) (internal quotation and citation omitted)).

                                               15
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 16 of 27 PageID #: 87




       Here, the plaintiffs sued several individuals and business entities but provided

 insufficient information in their complaint to allow this Court to determine whether

 the court has personal jurisdiction over the various defendants.                 Because the

 plaintiffs are proceeding without the assistance of legal counsel, however, this Court

 will allow the plaintiffs an opportunity to amend their complaint to establish personal

 jurisdiction. The plaintiffs are warned that if their amended complaint lacks a

 sufficient basis to establish personal jurisdiction over the named defendants, their

 claims will be dismissed.

 E.    Screening of Complaints Filed In Forma Pauperis

       The plaintiffs filed a motion for in forma pauperis status along with their

 complaint. An indigent person may bring an in forma pauperis action in federal

 court without paying costs.54 District courts screen such complaints and may dismiss

 them at any time if the allegation of poverty is untrue or if the action is frivolous or

 malicious, fails to state a claim on which relief may be granted, or seeks monetary

 relief against a defendant who is immune from such relief.55 A dismissal “at any

 time” includes dismissal at the initiation of the action, before the defendant has

 appeared.56 This “discourage[s] the filing of, and waste of judicial and private


 54
       28 U.S.C. § Section 1915(a)(1).
 55
       28 U.S.C. § 1915(e)(2). See, also, Smilde v. Snow, 73 Fed. App'x 24, 25 (5th Cir. 2003).
 56
       Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

                                              16
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 17 of 27 PageID #: 88




 resources upon, baseless lawsuits”57 and “spare[s] prospective defendants the

 inconvenience and expense of answering such complaints.”58 A court must not

 dismiss a complaint simply because the facts presented by the plaintiff appear

 unlikely.59 However, a complaint must allege a set of facts sufficient “to state a

 claim. . . that is plausible on its face.”60 Therefore, a district court may review a

 complaint and dismiss sua sponte those claims premised on meritless legal theories

 and those that clearly lack any basis in fact.61

        District courts are vested with especially broad discretion in determining

 whether a dismissal for frivolousness is warranted in cases brought by plaintiffs in

 forma pauperis,62 and dismissal is appropriate if a complaint has no “realistic chance

 of ultimate success”63 or is “clearly baseless.”64 A complaint is frivolous if it “lacks




 57
        Neitzke v. Williams, 490 U.S. 319, 327 (1989).
 58
        Neitzke v. Williams, 490 U.S. at 324.
 59
        Denton v. Hernandez, 504 U.S. 25, 33 (1992).
 60
        Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
 61
        Denton v. Hernandez, 504 U.S. at 32 (citing Neitzke v. Williams, 490 U.S. at 327).
 62
        Green v. McKaskle, 788 F.2d at 1119.
 63
        George v. King, 837 F.3d 705, 707 (5th Cir. 1988) (quoting Green v. McKaskle, 788 F.2d
 at 1120).
 64
        Denton v. Hernandez, 504 U.S. at 32.

                                                17
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 18 of 27 PageID #: 89




 an arguable basis either in law or in fact.”65 A complaint lacks an arguable basis in

 law when it is “based on an indisputably meritless legal theory,” 66 while factually

 frivolous claims are those in which the facts alleged are clearly baseless, fanciful,

 fantastic, delusional, irrational, or wholly incredible.67

           In determining whether a complaint filed by a plaintiff proceeding in forma

 pauperis fails to state a claim, the court applies the same standard governing

 dismissals under Fed. R. Civ. P. 12(b)(6).68 Thus, the court must limit itself to the

 contents of the pleadings, accept all well-pleaded facts as true, view the facts in a

 light most favorable to the plaintiff,69 and determine whether the plaintiff has

 pleaded “enough facts to state a claim to relief that is plausible on its face.”70

           Several of the plaintiffs’ claims are not plausible and should be dismissed.

 Because the plaintiffs are not represented by counsel, however, they will be given

 an opportunity to amend their complaint and state plausible claims.



 65
           Brewster v. Dretke, 587 F.3d at 767; Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998).
 66
           Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013); Talib v. Gilley, 138 F.3d at 213.
 67
         Talib v. Gilley, 138 F.3d at 213 (clearly baseless); Horton v. Cockrell, 70 F.3d 397, 400
 (5 Cir. 1995) (irrational or wholly incredible); Hicks v. Garner, 69 F.3d 22, 25 (5th Cir. 1995)
      th

 (fanciful, fantastic, delusional).
 68
           Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009).
 69
       In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007); Collins v.
 Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
 70
           Bell Atlantic v. Twombly, 550 U.S. at 570.

                                                   18
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 19 of 27 PageID #: 90




 1.    Defense Base Act Claim

       According to the complaint, Mr. Hebert decided while he was still in

 Afghanistan that he would seek compensation for his alleged injuries under the

 Defense Base Act (“DBA”), 42 U.S.C. § 1651 et seq. Disability compensation

 claims brought by persons employed at United States military bases abroad are

 generally governed by the DBA.71 The DBA states that the Longshore and Harbor

 Workers’ Compensation Act (“LHWCA”), 33 U.S.C. § 901, et seq., applies to such

 claims unless the DBA modifies the provisions of the LHWCA.72 One such

 modification is relevant to this case. While both LHWCA and DBA claims are first

 evaluated by the Benefits Review Board (“BRB”), federal appellate courts provide

 judicial review of BRB decisions for LHWCA claims73 while federal district courts

 review BRB decisions regarding DBA claims.74 More specifically, an appeal of a

 BRB decision on a DBA claim must be directed to “the United States district court

 of the judicial district wherein is located the office of the deputy commissioner

 whose compensation order is involved. . . .”75


 71
       H.B. Zachry Co. v. Quinones, 206 F.3d 474, 476 (5th Cir. 2000).
 72
       See 42 U.S.C. § 1651(a).
 73
       33 U.S.C. § 921(c).
 74
       42 U.S.C. § 1653(b). See, also, H.B. Zachry Co. v. Quinones, 206 F.3d at 476;
 AFIA/CIGNA Worldwide v. Felkner, 930 F.2d 1111, 1114, 1116 (5th Cir.1991).
 75
       41 U.S.C. § 1653(b).

                                              19
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 20 of 27 PageID #: 91




          In their complaint, the plaintiffs alleged that Mr. Hebert received

 correspondence from an administrative law judge in San Francisco, California

 regarding his DBA claim. They also specifically alleged that the administrative law

 judge remanded his case in February 2018. To the extent that the plaintiffs’

 complaint might be interpreted as an appeal of a BRB decision regarding his DBA

 claim, it has been filed in the wrong court. It must be filed in the United States

 district court for the judicial district where the BRB decision was made, which

 appears to be San Francisco, California. Therefore, the plaintiffs’ DBA claim is

 frivolous because it lacks both an arguable basis in law and an arguable basis in fact.

 2.       The Claim Against the State of California and its Franchise Tax Board

          The plaintiffs named both the State of California and California’s Franchise

 Tax Board as defendants in the suit. They alleged that the board attempted to collect

 unpaid taxes from Mr. Hebert even though he lived in Nevada rather than California

 at relevant times and further alleged that the State of California attempted to collect

 unpaid taxes from Mr. Hebert for time periods when he was in Afghanistan. But

 federal courts lack jurisdiction over suits against a state, a state agency, or a state

 official in his official capacity unless that state has waived its sovereign immunity

 or Congress has clearly abrogated it.76 Because the plaintiffs have the burden of


 76
          Moore v. Louisiana Bd. of Elementary and Secondary Educ., 743 F.3d 959, 963 (5th Cir.
 2014).

                                               20
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 21 of 27 PageID #: 92




 establishing that the court has subject-matter jurisdiction, they have the burden of

 citing to a statute that permits a citizen to sue the State of California and its Franchise

 Tax Board in federal court. Because they have not done so, the plaintiffs have not

 stated a plausible claim against the State of California or its Franchise Tax Board.

 3.     The Claims Against the CIA, The IRS, and the USPS

        As sovereign, the United States is immune from suit unless it consents to be

 sued.77 Thus, the United States and its agencies are immune from suit unless

 immunity has been expressly waived.78 Any suit against the United States that does

 not fall within an express waiver of its sovereign immunity must be dismissed for

 lack of jurisdiction.79 Consequently, a party suing the United States must cite the

 specific statute that waived the United States’ sovereign immunity.80 The burden is

 on the party asserting the claim against the United States to show consent to suit.81

 Here, the plaintiffs must shoulder that burden.




 77
        Truman v. United States, 26 F.3d 592, 594 (5th Cir. 1994); Broussard v. United States, 989
 F.2d 171, 174 (5th Cir. 1993).
 78
         F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994). See, also, In re Supreme Beef Processors,
 Inc., 468 F.3d 248, 252 (5th Cir. 2006).
 79
        United States v. Dalm, 494 U.S. 596, 608 (1990). See, also, Ashford v. United States, 463
 Fed. App’x 387, 389 (5th Cir. 2012).
 80
        Lundeen v. Mineta, 291 F.3d 300, 304 (5th Cir. 2002).
 81
        Lundeen v. Mineta, 291 F.3d at 304.

                                                21
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 22 of 27 PageID #: 93




 a.     The CIA

        Constitutional and civil rights claims against the CIA are barred by federal

 sovereign immunity.82 Therefore, the plaintiffs’ constitutional and civil rights

 claims against the CIA lack an arguable basis in fact or law and, consequently, are

 frivolous and should be dismissed. If the plaintiffs are seeking to assert any other

 types of claims against the CIA, they have the burden of identifying a statute that

 permits a private cause of action against the CIA. So far, no such statute has been

 identified.

 b.     The Post Office

        The plaintiffs alleged that they did not receive all of their mail, and they

 asserted a claim against The United States Postal Service Headquarters.                      But

 sovereign immunity shields the federal government from any claim arising out of

 the loss, miscarriage, or negligent transmission of letters or postal matter.83

 Therefore, the court lacks subject-matter jurisdiction over this claim. Further,

 because this claim lacks an arguable basis in law and fact, it is frivolous and should

 be dismissed.




 82
        Torres v. County of Webb, 150 Fed. App’x 286, 291 (5th Cir. 2005) (citing Affiliated
 Professional Home Health Care Agency v. Shalala, 164 F.3d 282, 286 (5th Cir.1999)).
 83
        28 U.S.C. § 2680(b); Ruiz v. U.S., 160 F.3d 273, 275 (5th Cir. 1998); Ins. Co. of N. Am. v.
 United States Postal Serv., 675 F.2d 756, 759 (5th Cir. 1982).

                                                22
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 23 of 27 PageID #: 94




 c.    The Internal Revenue Service and The United States Department of the
       Treasury

       The plaintiffs asserted claims against the Internal Revenue Service and the

 United States Department of the Treasury, alleging that they are seeking to collect

 taxes owed by them for years during which Mr. Hebert was allegedly being tortured

 in Afghanistan. In order to sue the Internal Revenue Service or the Department of

 the Treasury, which are agencies of the United States Government, there must be a

 waiver of sovereign immunity. The Internal Revenue Service Code has a conditional

 waiver of sovereign immunity in 26 U.S.C. § 7433, but this provision contains terms

 which must be complied with in order to invoke the waiver, including exhaustion of

 administrative remedies, mitigation of damages, and a two-year statute of

 limitations.84 The plaintiffs have not shown that they have met any of these terms.

 In fact, the complaint alleged that Mr. Hebert returned home from Afghanistan for

 the last time in October 2015, which is more than two years before the lawsuit was

 filed. “If a waiver of sovereign immunity contains a limitations period, a plaintiff's

 failure to timely file suit deprives the court of jurisdiction.”85 Accordingly, the

 plaintiffs cannot state a claim against the United States in connection with the tax

 claim because their claim is untimely and, consequently, is jurisdictionally barred.


 84
       26 U.S.C. § 7433(d).
 85
        Gandy v. United States, 234 F.3d 281, 283 (5th Cir.2000); see also Dunn–McCampbell
 Royalty Interest, Inc. v. National Park Serv., 112 F.3d 1283, 1287 (5th Cir.1997).

                                            23
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 24 of 27 PageID #: 95




 Furthermore, the plaintiffs’ claim against the IRS lacks an arguable basis in law and

 fact; therefore, it is frivolous and should be dismissed.

 d.     The Claims Against Federal Employees

        The plaintiffs asserted claims against several individuals, many of whom are

 stated to be employees of the federal government or one of its agencies. The Federal

 Tort Claims Act (“FTCA”)86 “grants a limited waiver of sovereign immunity for tort

 suits brought against the United States or its agencies”87 due to negligent or wrongful

 acts or omissions by government employees.88 The FTCA confers on federal courts

 exclusive jurisdiction of civil actions based on such claims.89

        The plaintiffs did not mention the FTCA in their complaint. But, to the extent

 that they might be asserting claims against the persons or agencies named as

 defendants under the FTCA, then these actually are claims against the United States,

 which should be substituted as the defendant in place of the named agencies and




 86
        28 U.S.C. § 1346.
 87
        Pleasant v. United States ex rel. Overton Brooks Veterans Admin. Hosp., 764 F.3d 445,
       th
 448 (5 Cir. 2014) (per curiam) (citing 28 U.S.C. §§ 2674, 2679(a)).
 88
        28 U.S.C. § 1346(b).
 89
        28 U.S.C. § 1346(b)(1). See, also, Esquivel-Solis v. United States, 472 Fed. App’x 338,
       th
 339 (5 Cir. 2012).

                                              24
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 25 of 27 PageID #: 96




 individuals90 since an FTCA claim brought against a federal agency or employee

 rather than the United States shall be dismissed for want of jurisdiction.91

        Also, as a prerequisite to the government's waiving its sovereign immunity

 under the FTCA, such claims must be presented to the appropriate federal agency

 and denied by the agency in writing.92 FTCA claims must be brought before the

 appropriate administrative agency within two years after the claim accrues and suit

 must be brought not more than six months after a denial of the administrative claim.93

 The plaintiffs bear the burden of showing that they exhausted their administrative

 remedies and filed suit within the statutory time limit.

 e.     Constitutional Claims

        The plaintiffs alleged that the defendants violated certain of their

 Constitutional rights, including rights guaranteed by the First, Fourth, Fifth, Eight,

 Thirteenth, and Fourteenth Amendments. First, the Eighth Amendment applies only

 to convicted prisoners.94 The plaintiffs have not alleged that they have been



 90
        28 U.S.C. § 2679(d)(2). See, also, Galvin v. OSHA, 860 F.2d 181, 183 (5th Cir. 1988).
 91
        Galvin v. OSHA, 860 F.2d at 183.
 92
        Pleasant v. U.S. ex rel. Overton Brooks Veterans Admin. Hosp., 764 F.3d at 448 (citing 28
 U.S.C. § 2675(a)).
 93
        Ramming v. United States, 281 F.3d 158, 162 (5th Cir. 2001) (citing 28 U.S.C. § 2401(b)).
 94
        See Jacobs v. W. Feliciana Sheriff's Dep't, 228 F.3d 388, 393 (5th Cir. 2000); Hare v. City
 of Corinth, Miss., 74 F.3d 633, 639 (5th Cir. 1996).

                                                25
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 26 of 27 PageID #: 97




 convicted of any crimes. Accordingly, the Eighth Amendment claim is frivolous

 and should be dismissed with prejudice.

          Second, the United States has not waived sovereign immunity for claims

 alleging constitutional violations.95 Therefore, the plaintiffs’ claims against the

 United States, its officials, or its employees in their official capacities are barred by

 the doctrine of sovereign immunity.96

          Third, a plaintiff may assert a claim that a federal official violated his

 constitutional rights, but such a claim may only be asserted against government

 officers in their individual capacities.97 Here, the plaintiffs did not sufficiently

 identify the specific individual government agents or employees whose actions they

 are complaining about nor did they set forth a sufficient factual basis for the claimed

 Constitutional deprivations. Therefore, this Court concludes that the plaintiffs did

 not state a Bivens claim that the court can remedy.




 95
        Garcia v. United States, 666 F.2d 960, 966 (5th Cir. 1982); Brown v. United States, 653
 F.2d 196, 199 (5th Cir. 1981)
 96
        See Gibson v. Federal Bureau of Prisons, 121 Fed. App’x 549, 551 (5th Cir. 2004)
 (unpublished).
 97
          Affiliated Professional Home Health Care Agency v. Shalala, 164 F.3d 282, 286 (5th Cir.
 1999).

                                                26
Case 6:21-cv-00545-RRS-PJH Document 3 Filed 04/16/21 Page 27 of 27 PageID #: 98




 f.    Summary of Findings Regarding Subject-Matter Jurisdiction

       The plaintiffs asserted several claims that lack an arguable legal or factual

 basis and, consequently, are frivolous. However, because they are not represented

 by counsel, this Court will allow the plaintiffs an opportunity to amend their

 complaint to state plausible claims.     Should the plaintiffs fail to remedy this

 deficiency, however, their claims will be dismissed.

                                     Conclusion

       For the foregoing reasons,

       IT IS ORDERED that plaintiff International Defense Corporation shall retain

 counsel, and its counsel shall appear in this lawsuit not later than May 15, 2021.

       IT IS FURTHER ORDERED that the plaintiffs shall file an amended

 complaint not later than May 15, 2021. The amended complaint shall state a valid

 basis for subject-matter jurisdiction, establish personal jurisdiction, and omit all

 claims lacking an arguable basis in law and fact. The amended complaint will be

 reviewed and screened in the same way that the original complaint was reviewed

 and screened.

       Signed at Lafayette, Louisiana, this 16th day of April 2021.



                                        ____________________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE

                                          27
